Title: To Thomas Jefferson from Mary Hazard, 30 October 1803
From: Hazard, Mary
To: Jefferson, Thomas


          
            
              Mon Cher President
            
            Philadelphia October 30. 1803
          
          Je vois bien, que vous n’avez pas envie d’entre en correspondence avec moi, mais, je vous dis, que je ne cesserai pas de vous ecrire, jusque les temps que je serai repondue. Vous pensez, peutetre, que je suis homme, qui n’ecrivet que pour s’en faire quelquechose de plaisenterie, mais, en verité, ce n’est pas ausi; je suis femme; et pauvre femme; et si vous ne le croyez pas, venez et voir; et alors vous serez persuadé que tout ce que je vous ai dis de ma pauvrté est vrai.…A le temps de vottre inauguration, vous avez promis, de garder, fiddelement, les droits, et les libertés du peuple, souvenez vous de cella, mon Ami, et permettez moi de vous prier, de ne nous laisez pas aller au prison; car vous savez bien, que person n’a pas la, la moindre de la liberté; vingte ou trente gourds nous mettrons hors de tous nos miséres est nos grands troubles: ayez donc la bonté, mon cher Ami, de nous envoyez ce vingte ou trente gourds, et si vous ne pouvez pas nous les donner, et bien donc, appretez les moi, est quant je serai rich, je vous en payerai avec mille de graces; c’est un mauvais chose d’etre pauvre et que dieu vous en garderai est le plus fiddele wish de vottre correspondent.
          
            M R
          
         
          
          Jetz Sehest du, lieber President, das ich dir mein wort gehalten habe; mein französchiser brief ist kurz; die ursache ist, weil ich keine zeit habe mich in diesen zweÿ sprachen genug zu swactiziren. Ach es ist die armuth die mir die hände bindet und auch das gehirn zuschlisen will, aber mein thränendes herz nichts, nichts kan das bezwingen. da denke nur, du lieber President, ich und meine schwester arbeiten für einen schneider, und, las uns auch schaffen bis uns die augen übergehen, so können wir doch nicht mehr als zweÿ schillinge des tags verdienen; nun denke nur, gestern schickte er uns ein stück zu machen da fingen wir an zu singen, wir waren so froh und, hoften, unsern schilling balt verdient zu haben aber! iamer! rathe nur was er uns dafür erlaubte? ach nur leütige 8 pence ½ peny!……Wir schafen fröh und spät für den schneider, und mit all unserer arbeit können wir uns nicht brott genug anschaffen; sag, was sollen wir anfangen?–Kanst du uns kei -nen rath mitheilen? dan ich sehe wohl, das du nicht für uns schiken wilst nach Monticello zu kommen deine haupt näthern zu werden!–Schreib nun bald, und rathe uns was zu thun, dan die armuth ist schlimer als der Toth.– 
          
            M.R. 
          
         
          
          Pray, Honored Sir, what may be your oppinion of me! If reason suggests to me, that I must appear to you an artful, desighning creature, why should not the same voice check the daring assumption I am guilty of in forcing my nonsense into your presence; but the consciousness of being totaly unknown to you, and the certainty of remaining so in person, supported me hitherto in my wild vagaries, and these have served to make me laugh away several hours, which would otherwise have been sacrificed to mellancholy.……I am poor! and would be contented with my lot, could I, with all my exertions of industry, earn enough to discharge those debts, wich are incured toward sustaining my life. Twenty or thirty dollors would put me out of the power of several creditors, and change the aspect of my days to something more cheering, and prove consolotory to my feelings; to this end, I addressed several of those who style themselves my friends, but complaints of great losses &c—soon silenced my requests; and by one I was advised, to tell my troubles to my friend the President; the idea was new and laughable, and to check the turbulency of my disappointed heart, I persued their advice—Pray Sir pardon me, it is the last time you ever hear from
          
            M—Hazard
            
          
         
          Editors’ Translation
          
            
              [From French:]My dear President,
              Philadelphia, 30 Oct. 1803
            
            I can see that you do not wish to correspond with me, but I assure you that I will not stop writing until you reply. You think, perhaps, that I am a man, who is writing merely for amusement, but that is not the case. I am a woman, a poor woman, and if you do not believe me, come and see. Then you will be convinced that everything I have said about my poverty is true....At the time of your inauguration, you promised faithfully to preserve the rights and liberties of the people. Keep that in mind, my friend, and allow me to beg you not to let us go to prison, for you know very well that no one has the slightest liberty there. Twenty or thirty dollars would preserve us from all our distress and tribulations. Be good enough, my dear friend, to send us those twenty or thirty dollars. If you cannot give them to us, lend them to me and when I am rich I will pay you back with a thousand thanks. It is a terrible thing to be poor. The most faithful wish of your correspondent is that God spare you from poverty.
            
              M R
            
          
         
          [From German:]
          Now you see, dear President, that I have kept my word to you; my letter in French is brief. The reason is because in these two letters I do not have enough time to chatter and gossip. Oh! It is poverty that ties my hands and also would put a lock on my brain; but my tear-filled heart, nothing, nothing can conquer. Now just think, dear President, I and my sister work for a tailor, and he keeps us busy even until we are bug-eyed. And still we cannot earn more than two shillings a day. Now just picture this. Yesterday he sent us a piece to make. Then and there we started to sing we were so happy, and we hoped soon to have our well-earned shilling. But, misery! What did he allow us for that, do you think? Oh! Only a measly eight pence and half a penny!…We labor early and late for the tailor, and with all our work we cannot buy bread enough for us. Tell me, what are we to do? How to begin? Can you share any advice with us? For I see full well that you are not willing to send for us to come to Monticello to become your head seamstresses! – Write soon, and advise us what to do, for poverty is worse than death.
          
             M.R.
          
          
            [Letter concluded in English.]
          
        